Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 and 09/30/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

 Status of the claims
	Claims 1, 4-10, 12-23, 25-28, 30, 33 and 35-37 are pending.
Applicants arguments filed on 07/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Please note: Applicant’s addition of new claims 35-37 (see claim listing filed on 07/18/2022), altering the scope of the subject matter previously claimed, necessitates the requirement for election of species set forth below. 

Election/Restrictions
Election of Species
This application contains claims directed to the following patentably distinct species:   
Specific cancer: Applicant must elect a specific cancer.  For example, an election of a pancreatic cancer (claim 35) or an election of brain cancer (claim 36) or an election of bladder cancer (claim 37), would be considered as a proper species election.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed.
During a telephone conversation with Applicant’s representative, S. Peter Ludwig (212-641-2320, on 08/01/2022), a provisional election was made without traverse to prosecute the following species of pancreatic cancer.
Applicant’s Affirmation of this election must be made by Applicant in the reply to the instant Office action.  
Applicant’s amendments, filed on 07/18/2022, have been entered into the record. Applicant has amended claims 1 and 4. Applicant has newly added claims 35-37. Claims 5-8, 10, 12-13, 23 and 25-27 remain withdrawn (see Office action mailed on 01/08/2021), and claims 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 25 and 27 are directed to non-elected methods. Claims 5-8, 10, 12-13, 23 and 26 are directed to non-elected enhancers of metabolic activity. Claims 36-37 are directed to non-elected cancers. Therefore, claims 1, 4, 9, 14-22, 24, 28, 30, 33 and 35 are subject of the Office action below.

Maintained Rejections I: 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1, 4, 9, 14-22, 24, 28, 30, 33, is maintained and newly added claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 9, 14-22, 24, 28, 30, 33 and 35-37 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons of record set forth in the Office action mailed on 03/18/2022, of which said reasons are herein reiterated.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).” Emphasis added.

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). Emphasis added.

Claim 1 is indefinite for reciting the limitation “to increase the plasma glucose” and “maintaining the increased plasma glucose level”, because a person skilled in the art cannot reasonably determined the meets and bounds of these limitations. 
This is because it is unclear to one skilled in the art as to whether each of the recited limitation of “to increase the plasma glucose”; and “maintaining the increased plasma glucose level”, is: 1) a separate active step; or 2) an intended outcome of the step of administering glucose to a subject in need of a treatment for a malignant tumor. 
1) If the recited limitation “to increase the plasma glucose” or “maintaining the increased plasma glucose level”, is a separate active step, the step of “to increase the plasma glucose” or “maintaining the increased plasma glucose level”, is incomplete in that instant claim 1 fails to indicate how the “to increase the plasma glucose” or “maintaining the increased plasma glucose level”, is carried out. 
The specification (see page 18, Example 1), states that administration of 3 g/kg glucose to Syrian hamster would raise plasma glucose level to at least 20% above the basal plasma glucose level.
 However, instant claim 1 does not specify a particular amount or dosage range for the glucose. Therefore, it is be unclear to one skilled in the art as to what amount of the administered glucose would or would not: i) increase the plasma glucose level; or ii) maintain the increased plasma glucose level. The scope of increasing plasma glucose level or maintaining the increased plasma glucose level, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification for determining how the “to increase the plasma glucose” or “maintaining the increased plasma glucose level”, is carried out, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitation in claim 1. 
For the purpose of examination, an amount of glucose, that is necessary to elicit the desired biological response in “a subject” in need of treatment for “a malignant tumor”, is included in the interpretation of “to increase the plasma glucose” or “maintaining the increased plasma glucose level”, recited in claim 1. Appropriate correction is required.
2) If each of the recited limitation “to increase the plasma glucose” and “maintaining the increased plasma glucose level”, is an intended outcome of the step of administering glucose to “a subject” in need of treatment for “a malignant tumor”, the limitations are not given any patentable weight, because they are simply expressing the intended result of a process positively recited. Please see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Appropriate correction is required.
  This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Response to Applicants’ Arguments
The Applicants raised several arguments (see pages 7-9 of Remarks filed on 07/18/2022), alleging that the rejection is improper because:
1) The boundaries of an amount of glucose that would: i) increase the plasma glucose level; or ii) maintain the increased plasma glucose level, are clearly delineated, so that a person skilled in the art can clearly ascertain with reasonable precision, the meets and bounds of the claim in order to determine when claim is infringed and when it is not. Applicants site: i) MPEP § 2713.02 (I); MPEP § 2713.02 (II); and iii) diabetes at home website, in support of the Applicants’ allegations. Please see pages 7-8 of Remarks.
2) The active step of carrying out “maintaining the increased plasma glucose level”, does not require a special training or instruction to understand. Applicants site: Applicants site: i) In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); ii) Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and iii) Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984), in support of the Applicants’ allegations. Please see pages 8-9 of remarks.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
1) Instant claim 1 does not specify a particular amount or dosage range for the glucose that would: i) increase the plasma glucose level; or ii) maintain the increased plasma glucose level. Therefore, it is be unclear to one skilled in the art as to what amount of the administered glucose would or would not: i) increase the plasma glucose level; or ii) maintain the increased plasma glucose level. 
The scope of increasing plasma glucose level or maintaining the increased plasma glucose level, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
The specific dose limitation(s) allegedly disclosed in the diabetes at home website (cited by the Applicants in support of the Applicants’ allegations), are not part (emphasis added), of the instant claim 1 and, therefore, cannot be imported (emphasis added), into the instant claim 1.
Accordingly, without guidelines in the specification for determining how the “to increase the plasma glucose” or “maintaining the increased plasma glucose level”, is carried out, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitation in claim 1. 
2) Applicants have not properly address the specific grounds of rejection as discussed in the previous Office action setting and reiterated above with regards to issue raised, which is whether each of the recited limitation of “to increase the plasma glucose”; and “maintaining the increased plasma glucose level”, is: 1) a separate active step; or 2) an intended outcome of the step of administering glucose to a subject in need of a treatment for a malignant tumor? Please see discussions including claim interpretation above.

Maintained Rejections II: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 4, 9, 14-22, 24, 28, 30 and 33 under 35 U.S.C. 103 as being unpatentable over Fan (SPIE, 1995, 2392, 36-39, cited in the previous Office action) in view of: 103 as being unpatentable over Fan et al (hereinafter “Fan”, SPIE, 1995, 2392, 36-39) in view of: 1) Osinsky (Anticancer Research, 1987, 7(2), 199-201, cited in the previous Office action); and 2) Hendrzak-Henion (Photochemistry and Photobiology, 1999, 69(5), 575-581, cited in the previous Office action), is maintained for reasons of record set forth in the Office action mailed on 03/18/2022, of which said reasons are herein reiterated.
Applicants claim a method for treating a malignant tumor in a subject comprising: administering:
glucose;
at least one BA photosensitizer compound; and
light irradiation (PDT), within 24 hours of glucose administration.
Applicants’ claim does not specify: i) a particular amount or dosage range for the glucose; and ii) a particular amount or dosage range for the at least one BA.
Accordingly, for the purpose of examination, an amount of glucose that is necessary to elicit the desired biological response in “a subject” in need of treatment for “a malignant tumor”, is included in the interpretation of “to increase the plasma glucose” or “maintaining the increased plasma glucose level”, recited in instant claim 1.
Applicant’s invention is disclosed as a method for treating a malignant tumor in a subject by contacting the tumor with: A) glucose; B) a photosensitizer compound; and thereafter, exposing the contacted tumor to light of a predetermined wavelength (PDT). Please see instant specification at, for example, page 4, lines 3-5. 
The specification (e.g., see Example 1), provides a working example of treating pancreatic tumor-bearing Syrian hamsters (Glu-BA-PDT group), comprising administering: A) glucose (Glu, 3 g/kg); B) a photosensitizer (2I-EtNBS, Applicants’ elected BA compound, see Office action mailed on 01/08/2021); and thereafter, exposing the contacted tumor to light (PDT). 
Similar to method claim 1, Fan discloses that hyperglycemia enhances the effectiveness of PDT (see title of the article and abstract).  
Specifically, Fan (see “METHODS” section on pages 36-38), teaches a pharmaceutical approach to treating sarcoma tumor-bearing mice (emphasis added), comprising administering:
glucose (10 g/kg);
hematoporphyrin (i.e., not the claimed photosensitizer compound); and
light irradiation (PDT), 3 hours after photosensitizer administration. 
The 3 hours after photosensitizer administration, reads on within 24 hours of glucose administration recited in instant claim 1.
The combination of glucose administration and PDT was found to produce a greater tumor necrosis (tumor death), than PDT alone. Glucose administration enhances uptake and retention of photosensitizer in tumor tissues. Please see abstract, Table 1 and Table 4. The method is simple and has no side effect (see page 39).
Furthermore, studies have showed that hyperglycemia causes: i) increase of intratumoral lactic acid; b) decrease of intratumoral pH; c) increase uptake of photosensitizer in tumor; and an immediate reduction of tumor blood flow. Please see pages 38-39.
Although Fan teaches a pharmaceutical approach to treating sarcoma tumor-bearing mice comprising administering: 1) glucose; 2) hematoporphyrin (i.e., not the claimed photosensitizer compound); and 3) light irradiation (PDT), 3 hours after photosensitizer administration (see discussions above), Fan is not explicit in teaching:
 1) persistent glucose-induced tumor pH decrease; and
2) at least one BA photosensitizer compound.
However, the claimed invention would have been obvious over Fan because it was known in the art that:
1) glucose-induced tumor pH drop can persist for 24 hours;  
2) a BA photosensitizer compound would treat a malignant tumor in a PDT.
For example:
1) Osinsky teaches that glucose-induced tumor pH decrease could be maintained for at least 24 hours. Please abstract. Osinsky discloses using a peristaltic pump for maintaining glucoses-induced tumor pH decrease (see “Materials and Methods” section).
Similar to Fan (see discussions above), Osinsky relates to tumor pH induced hyperglycemia and efficacy of a chemotherapy. Osinsky discloses that the antitumor effect of a chemotherapeutic was greatly enhanced under conditions of low tumor pH. Please abstract, Figures 1-2, Table 1 and discussions therein.
Accordingly, one skilled in the art would have found it obvious to maintain a glucose-induced tumor pH decrease for at least 24 hours, for the advantage of enhancing the efficacy of a chemotherapy (e.g., glucose-PDT chemotherapy of Fan, see discussions above).
2) Similar to Fan (see discussions above), Hendrzak-Henion teaches a pharmaceutical approach to treating sarcoma tumor-bearing mice (emphasis added), comprising administering 2I-EtNBS (Applicants’ elected BA photosensitizer compound, see discussions above); and exposing tumor to 100 J/cm2 of 590-700 nm light (PDT), one hour after photosensitizer administration. Relative to the untreated control, the BA-PDT group was found to exhibit greater efficacy in the reduction of tumor volume. Please see page 576, under the title “MATERIALS AND METODS” and Figure 8. 
Similar to Fan (see discussions above), Hendrzak-Henion at page 575, states:
“The most widely studied PDT drugs both in experimental and clinical trials have been hematoporphyrin derivative and Photofrin®. While encouraging results have been obtained with these drugs, their documented limitations have led to the search for second-generation photosensitizers in the hopes of increasing the efficacy of the treatment”. Emphasis added.
“ln this regard, we have been investigating the PDT properties of novel benzophenothiazine derivatives that exhibit characteristics that differentiate them from most porphyrinbased photosensitizers. First and most important, the rapid intracellular accumulation of these drugs leads to tumor destruction primarily through direct cell killing rather than destruction of the supporting vasculature. Second, the benzophenothiazines are eliminated from most tissues within 24h postadministration, resulting in minimal cutaneous photosensitivity. Third. the easily synthesized drugs absorb red light (640-670 nm) very efficiently (extinction coefficient 20X Photofrin) within the therapeutic window”. Emphasis added.

“The benzophenothiazines have been shown to exhibit photochemotherapeutic efficacy in a variety of tumor models including mouse sarcoma (EMT-6, RIF). human carcinoma (FaDu) and rat glioma (9L) (6). Photodynamic therapy of the EMT-6 and RIF mouse mammary sarcomas with the photosensitizer 5-ethylamino-9-diethylaminobenzo [a]phenothiazinium chloride (EtNBS) resulted in 100% and 70% cures, respectively (5). Moreover. there is a synergistic PDT effect when EtNBS was used in combination with benzoporphyrin derivative-monoacid ring A (BPD-MA) as phototherapy against large EMT-6 tumors (7). Most recently, Frimberger et al. (8) have found that EtNBS-PDT was efficacious against selected naturally occurring tumors in dogs and cats”. Emphasis added.

Accordingly, a person skilled in the art would have found it obvious to substitute the photosensitizer compound of Fan (hematoporphyrin), with the BA photosensitizer compound of Hendrzak-Henion (2I-EtNBS, i.e., Applicants’ elected BA photosensitizer compound, see discussions above), for the advantage of: i) rapid intracellular accumulation leading to tumor destruction primarily through direct cell killing rather than destruction of supporting vasculature; and ii) minimal cutaneous photosensitivity due to elimination of the photosensitizer from most tissues within 24h postadministration. Please see discussions above.
Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Fan with Osinsky and Hendrzak-Henion in order to arrive at a pharmaceutical approach to treating a malignant tumor in a subject (e.g., sarcoma tumor-bearing mice), comprising administering: 1) glucose; 2) 2I-EtNBS (Applicants’ elected BA photosensitizer compound, see discussions above); and exposing the tumor to 100 J/cm2 of 590-700 nm light (PDT), within, for example, 3 hours after photosensitizer administration (i.e., Glu-BA-PTD), wherein the glucose-induced tumor pH decrease is maintained for at least 24 hours.
This is because it was known in the art that:
1) Glucose administration and maintenance of a glucose-induced tumor pH decrease for at least 24 hours, enhances effectiveness of a chemotherapy, compared to a chemotherapy without glucose. Please see discussions above.
2) BA photosensitizer compounds of Hendrzak-Henion exhibit better beneficial attributes as PDT drugs, compared to hematoporphyrin photosensitizer compound of Fan. Please see discussions above.
A person skilled in the art would have had a reasonable expectation that the administration glucose in combination with a chemotherapy (e.g., Glu-BA-PTD, see discussions above) to a subject diagnosed with a malignant tumor (e.g., sarcoma tumor-bearing mice), would result in an enhanced treatment, compared to a chemotherapy without glucose (e.g., BA-PTD treatment, see discussions above).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 4, Fan discloses that hyperglycemia enhances effectiveness of PDT (see title of the article). Accordingly, a person skilled in the art would have found it obvious to administer a hyperglycemic agent such as a high sugar or carbohydrate diet, in order to enhance effectiveness of PDT.
Regarding claim 9, Hendrzak-Henion teaches one hour between BA administration and exposing tumor to light (see discussions above).
Regarding claims 14 and 20, the limitation of: i) increasing metabolic activity, or plasma glucose, by, for example, at least 25% (claim 14); and ii) administering the BA at a rate that creates a plasma BA Tmax of the BA within about 10-240 minutes (claim 20), are result effective variables that would have been routinely determined and optimized in the pharmaceutical art.  Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
Regarding claim 15, Hendrzak-Henion teaches light of wavelength 590-700 nm (see discussions above).
Regarding claim 16, Hendrzak-Henion teaches 2I-EtNBS at 4-5 mg/kg (see page 576, under the title “Experimental design”).
Regarding claim 17, Hendrzak-Henion discloses that the use laser light in PDT is known in the art (see 576, 1st ¶ on left column and reference #14 cited on page 580).
Regarding claims 18 and 28, the recited intended outcome of the method of claim 1 resulting in increasing mitochondrial oxidative activity (claim 18); and ii) increasing glycolytic activity (claim 28), are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since to Fan, Osinsky and Hendrzak-Henion combined to disclose the invention of claim 1 (see discussions above), the method of Fan, Osinsky and Hendrzak-Henion must necessarily produce the same outcomes of recited in claims 18 and 28, because each of the recited outcome is a natural process that flows from the subject and the administered glucose. 
Regarding claims 19 and 30, Hendrzak-Henion discloses: i) 100 J/cm2; and ii) 180 W/cm2 (see page 576, under the title “Experimental design”).
Regarding claim 21, each of Fan and Hendrzak-Henion discloses metastatic cancer (see discussions above).
Regarding claim 22, Hendrzak-Henion discloses that photoactivation of the photosensitizer in the presence of oxygen results in the generation of highly cytotoxic molecular species (see 576, 1st ¶ on right column).
Regarding claim 33, Fan teaches exposing tumor to light within 3 hours of glucose administration (see discussions above). The time period of about 30 minutes to 60 minutes, between glucose administration and exposure to actinic light is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.  
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicants’ Arguments/Declarations
The Applicant raised several arguments (see pages 9-18 of Remarks filed on 07/18/2022), alleging that the rejection is improper because: 
1) The cited prior art failed to disclose or suggest that Glu-BA-PDT would enhance antitumor efficacy, compared to BA-PDT. Applicant cites the declaration of Dr. Anthony Cincotta (hereinafter, “Dr. Cincotta declaration”), filed on 07/18/2022, in support of the Applicant’s allegation. Please see page 10 of Remarks.
2) The data in Fan have no clinical significance because: i) the data was collected only 24 hours after PDT irradiation; and ii) tumor reduction was measured too soon. Please see pages 10-14 of Remarks.
3) The chemical, structural, and functional properties of the hematoporphyrin of Fan and BA photosensitizer compound of Hendrzak-Henion, are significantly different. Please see pages 11 and 14-16 of Remarks.
4) The addition of glucose to the hematoporphyrin of Fan, failed to reduce tumor growth after 21 days. Applicant cites the declaration of Dr. Cincotta declaration, filed on 07/18/2022, in support of the Applicant’s allegation. Please see pages 10-15 of Remarks.
5) Fan cites Nelson and Nelson teaches that presence of glucose during PDT with hematoporphyrin, is to be avoided at the time of irradiation. Please see pages 10 and 14 of Remarks.
6) Osinsky reference was relied on for disclosing that glucose 
7) Applicant is not aware of any FDA approved treatment regimens in clinical practice that employ the administration of glucose in any way to treat cancer (see page 16 of Remarks).
However, the Applicant’s arguments are not found to be persuasive for the reasons below.
1) & 4):  The cited references combine to disclose the following:
A) Glucose administration and maintenance of a glucose-induced tumor pH decrease for at least 24 hours, enhances effectiveness of a chemotherapy, compared to a chemotherapy without glucose. Please see discussions above.
B) BA photosensitizer compounds of Hendrzak-Henion exhibit better beneficial attributes as PDT drugs, compared to hematoporphyrin photosensitizer compound of Fan. Please see discussions above.
A person skilled in the art would have had a reasonable expectation that the administration glucose in combination with a chemotherapy (e.g., Glu-BA-PTD, see discussions above) to a subject diagnosed with a malignant tumor (e.g., sarcoma tumor-bearing mice), would result in an enhanced treatment, compared to a chemotherapy without glucose (e.g., BA-PTD treatment, see discussions above).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Therefore, the cited references combine to disclose or suggest that Glu-BA-PDT would enhance antitumor efficacy, compared to BA-PDT.
The Dr. Cincotta declaration states that treatment of pancreatic tumor-bearing hamster (emphasis added, i.e., not the sarcoma tumor-bearing mice of Fan and Hendrzak-Henion), with glucose + verteporfin photosensitizer compound PDT (emphasis added, i.e., not the hematoporphyrin photosensitizer compound of Fan), failed to reduce tumor growth after 21 days. The Applicant and the declarant state that the results confirmed that the Applicant’s arguments alleging that an artisan of the ordinary skill would not have considered modifying Fan with Hendrzak-Henion, because Fan failed to reduce tumor growth according to a method instant claim. Please see pages 10-15 of Remarks and ¶s 8-11 of the Dr. Cincotta declaration, filed on 07/18/2022.
Applicant’s arguments and the Dr. Cincotta declaration have been fully considered but they are not found to be persuasive.
Regarding the advantageous results alleged by the Applicant for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). Emphasis added.
In the instant case, the declarant has not made appropriate comparison of the claimed subject matter with the closest prior art, for the following reasons:
The Applicant and declarant are comparing treatment of pancreatic tumor-bearing hamster (emphasis added, i.e., not the sarcoma tumor-bearing mice of Fan and Hendrzak-Henion), with glucose + verteporfin photosensitizer compound (emphasis added, i.e., not the hematoporphyrin photosensitizer compound of Fan), with treatment of sarcoma tumor-bearing mice (Fan and Hendrzak-Henion), with glucose + hematoporphyrin photosensitizer compound taught in Fan.
An appropriate comparison must compare the treatment of sarcoma tumor-bearing mice (Fan and Hendrzak-Henion) with glucose + hematoporphyrin photosensitizer compound taught in Fan with the same treatment of sarcoma tumor-bearing mice (Fan and Hendrzak-Henion) with glucose + BA photosensitizer compound of Hendrzak-Henion.
Furthermore, the declaration of Dr. Cincotta does not appear to have been filed under 37 CFR 1.132.
2): The limitation of: i) a clinically significant data; ii) data collection after PDT irradiation; and iii) time for measuring tumor reduction, are not recited in the instant claims. It is suggested that Applicant amends the claims to recite the specific limitations that distinguish the claims from the disclosure of the cited prior art.
3): The instant rejection relies on the use of the hematoporphyrin (Fan and Hendrzak-Henion), and BA (Hendrzak-Henion), as photosensitizer compounds. Hendrzak-Henion discloses that BA photosensitizer compounds exhibit better beneficial attributes as PDT drugs, compared to hematoporphyrin photosensitizer compound of Fan. Please see discussions above.
5): The instant rejection relies on the Fan reference for addressing the limitations of instant claim, except for a BA photosensitizer compound. Please see discussions above. Fan did not teach that presence of glucose during PDT with hematoporphyrin, is to be avoided at the time of irradiation. 
6): Osinsky reference was relied on for disclosing that hyperglycemia and maintenance of a glucose-induced tumor pH decrease for at least 24 hours, enhances effectiveness of a chemotherapy, compared to a chemotherapy without glucose. Please see discussions above.
7): The Office did not take a position that a treatment regimen in clinical practice that employ the administration of glucose in any way to treat cancer has been approved by FDA.
For the reasons above, and those made of record in the previous Office Action, the rejections are maintained.
Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by Applicant’s Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 14-22, 24, 28, 30, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (SPIE, 1995, 2392, 36-39, cited in the previous Office action) in view of: 1) Osinsky (Anticancer Research, 1987, 7(2), 199-201, cited in the previous Office action); and 2) Hendrzak-Henion (Photochemistry and Photobiology, 1999, 69(5), 575-581, cited in the previous Office action), as applied to claims 1, 4, 9, 14-22, 24, 28, 30 and 33 above, and further in view of Chen et al (hereinafter, “Chen”, US Pub. No. 20120323163,published 12/20/2012), as evidenced by Detty et al (hereinafter, “Detty”, J. Med. Chem., 2004, 47(16), 3897-3915).
The limitation of claims 1, 4, 9, 14-22, 24, 28, 30 and 33 as well as the corresponding teachings of Fan, Osinsky and Hendrzak-Henion are discussed above and hereby incorporated into the instant rejection.
The invention of claim 35 is similar to claim 1, however, claim 35 differs slightly from claim 1 in that claim 35 requires, wherein the tumor is pancreatic cancer.
Fan, Osinsky and Hendrzak-Henion do not combine to explicitly teach the limitation of claim 35.
However, the claimed invention would have been obvious over Fan, Osinsky and Hendrzak-Henion because BA compounds have been known in the art among photosensitizer compounds that can be employed in PDT of pancreatic cancer.
For example, similar to Fan and Hendrzak-Henion (see discussions above), Chen discloses hematoporphyrin and nile blue, among photosensitizer compounds (see ¶ 0046 and reference claim 10), that can be employed in PDT of pancreatic cancer (see ¶ 0051 and reference claim 15). 
Nile blue is also known in the art by the name benzophenothiazines (BA compounds, see instant specification at, for example, page 1, lines 24-26), as evidenced by Detty1.
Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Fan, Osinsky and Hendrzak-Henion with Chen as evidenced by Detty in order to arrive at the invention of claim 35.
A person skilled in the art would have had a reasonable expectation that the administration glucose in combination with a chemotherapy (e.g., Glu-BA-PTD, see discussions above) to a subject diagnosed with a malignant tumor (e.g., pancreatic cancer), would result in an enhanced treatment, compared to a chemotherapy without glucose (e.g., BA-PTD treatment, see discussions above).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 see pages 3907-3908 and Chart 17.